IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                             Assigned on Briefs August 7, 2007

         RONALD DENNIS CRAFTON v. TONY PARKER, WARDEN

                    Appeal from the Circuit Court for Lauderdale County
                         No. 6114 Joseph H. Walker, III, Judge



                 No. W2007-00346-CCA-R3-HC - Filed September 21, 2007


The petitioner, Ronald Dennis Crafton, appeals the summary dismissal of his petition for habeas
corpus relief. He contends that his judgments for rape are void because the evidence was insufficient
to support his convictions and because he was sentenced in absentia. Because the petitioner has
failed to assert a cognizable claim for habeas corpus relief, the judgment of the habeas corpus court
is affirmed.

                Tenn. R. App. P. 3; Judgment of the Trial Court is Affirmed.

JAMES CURWOOD WITT , JR., J., delivered the opinion of the court, in which DAVID H. WELLES and
D. KELLY THOMAS, JR, JJ., joined.

Ronald Dennis Crafton, Henning, Tennessee, pro se.

Robert E. Cooper, Jr., Attorney General and Reporter; and David H. Findley, Assistant Attorney
General, for the appellee, State of Tennessee.

                                            OPINION

               The procedural history of the petitioner’s case was summarized by this Court in the
direct appeal of the dismissal of his first petition for habeas corpus relief:

                       From the extremely sparse record in this case, it appears that on
       November 7, 1991, the petitioner, Ronald Crafton, was convicted in the Circuit Court
       of Henry County of two counts of rape, a Class B felony. After his conviction, while
       out on bond awaiting sentencing, he apparently left the state. According to the
       petitioner, he was subsequently sentenced in absentia to twelve years on each count,
       with the sentences to be served consecutively, for an effective sentence of
       twenty-four years. On April 26, 1994, he was transported from Indiana, where he
       was incarcerated, back to Tennessee to begin service of his Tennessee sentences.
                       On December 14, 2000, the petitioner filed a pro se petition for writ
       of habeas corpus in the Circuit Court of Lauderdale County. He alleged that his
       original computer printout sheets issued at West Tennessee State Penitentiary showed
       that his time began to run on November 7, 1991, and that he was told by a deputy at
       the Henry County Jail that the judge was “giving” him that time because he had “not
       been in any trouble.” He alleged that the trial court unlawfully resentenced him on
       April 24, 1994, when he was outside the county’s jurisdiction, changing his sentence
       effective date to April 26, 1994. He claimed that there were no factors justifying his
       receiving the maximum sentences within the range of punishment. He further alleged
       that the trial court’s order of consecutive sentencing was illegal, because it was
       unaccompanied by any findings of fact by the trial court reflecting the necessity of
       consecutive sentencing.

Ronald Crafton v. Jay Dukes, Warden, No. W2001-00320-CCA-R3-CO, slip op. at 1-2 (Tenn. Crim.
App., Jackson, Sept. 6, 2001) (footnotes omitted). This Court affirmed the dismissal of the petition
for writ of habeas corpus. Id., slip op. at 3-4. The following year, the petitioner filed a second
petition for habeas corpus relief, this time he reiterated

       his prior claims that the sentencing court lacked jurisdiction to impose consecutive
       sentences as there were no aggravating factors to substantiate the enhancement.
       Additionally, Petitioner asserts that the court “lacked statutory jurisdiction to
       re-sentence petitioner some three (3) years after imposition of the original sentence
       . . . the said re-sentencing of the petitioner pushed his expiration date back some two
       (2) years, which would have expired the petitioner’s sentences. . . .” The trial court
       dismissed the petition on April 28, 2002, finding that the Petitioner’s sentences have
       not expired.

Ronald Crafton v. State, No. W2002-01412-CCA-R3-CO, slip op. at 1 (Tenn. Crim. App., Jackson,
Sept. 27, 2002). This Court affirmed the dismissal under Rule 20 of the Rules of the Court of
Criminal Appeals, and our supreme court denied permission to appeal. Id. Thereafter, the petitioner
filed a motion to reopen his post-conviction petition, which was summarily denied on the basis that
the petitioner had failed to comply with the statutory requirements. Ronald Crafton v. State, No.
W2005-01108-CCA-R3-PC, slip op. at 1 (Tenn. Crim. App., Jackson, Jan. 25, 2006). Again, this
Court affirmed the denial pursuant to Rule 20 of the Rules of the Court of Criminal Appeals. Id.

                 Then, on December 28, 2006, the petitioner filed the petition for writ of habeas corpus
that is the subject of this appeal. He alleged errors in the amendment of the indictment, claimed that
the evidence was insufficient to support his convictions, and complained that his sentence was illegal
because the trial court imposed the maximum sentence within the range and ordered that the
sentences be served consecutively. He also included complaints regarding the introduction of
evidence, the State’s failure to comply with discovery orders, and the State’s failure to elect. The
habeas corpus court summarily dismissed the petition, finding that the petitioner’s sentence had not
expired and that the trial court was not without jurisdiction.

                                                  -2-
               “The determination of whether habeas corpus relief should be granted is a question
of law.” Faulkner v. State, 226 S.W.3d 358, 361 (Tenn. 2007) (citing Hart v. State, 21 S.W.3d 901,
903 (Tenn. 2000)). Our review of the habeas corpus court’s decision is, therefore, “de novo with no
presumption of correctness afforded to the [habeas corpus] court.” Id. (citing Killingsworth v. Ted
Russell Ford, Inc., 205 S.W.3d 406, 408 (Tenn. 2006)).

                 The writ of habeas corpus is constitutionally guaranteed, see U.S. Const. art. 1, § 9,
cl. 2; Tenn. Const. art. I, § 15, but has been regulated by statute for more than a century, see Ussery
v. Avery, 432 S.W.2d 656, 657 (Tenn. 1968). Tennessee Code Annotated section 29-21-101
provides that “[a]ny person imprisoned or restrained of liberty, under any pretense whatsoever,
except in cases specified in § 29-21-102, may prosecute a writ of habeas corpus, to inquire into the
cause of such imprisonment and restraint.” T.C.A. § 29-21-101 (2000). Despite the broad wording
of the statute, a writ of habeas corpus may be granted only when the petitioner has established a lack
of jurisdiction for the order of confinement or that he is otherwise entitled to immediate release
because of the expiration of his sentence. See Ussery, 432 S.W.2d at 658; State v. Galloway, 45
Tenn. (5 Cold.) 326 (1868). The purpose of the state habeas corpus petition is to contest a void, not
merely a voidable, judgment. State ex rel. Newsom v. Henderson, 424 S.W.2d 186, 189 (Tenn.
1968). A void conviction is one which strikes at the jurisdictional integrity of the trial court. Archer
v. State, 851 S.W.2d 157, 164 (Tenn. 1993); see State ex rel. Anglin v. Henderson, 575 S.W.2d 284,
287 (Tenn. 1979); Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App. 1994). Because in
the petitioner’s case the trial court apparently had jurisdiction over the actus reus, the subject matter,
and the person of the petitioner, the petitioner’s jurisdictional issues are limited to the claims that
the court was without authority to enter the judgments. See Anglin, 575 S.W.2d at 287
(“‘Jurisdiction’ in the sense here used, is not limited to jurisdiction of the person or of the subject
matter but also includes lawful authority of the court to render the particular order or judgment
whereby the petitioner has been imprisoned.”); see also Archer, 851 S.W.2d at 164; Passarella, 891
S.W.2d at 627.

                 In this appeal, the petitioner contends that the evidence was insufficient to support
his convictions because one of the victims has recanted her testimony and because he now has proof,
in the form of an affidavit of a friend, that he was not in Tennessee at the time of the offenses.
Although there is authority to support the proposition that a conviction based upon insufficient
evidence violates due process, see Jackson v. Virginia, 443 U.S. 307, 316 (1979) (observing that it
is “an essential of the due process guaranteed by the Fourteenth Amendment that no person shall be
made to suffer the onus of a criminal conviction except upon sufficient proof”), our supreme court
has held that “the scope of the writ within Tennessee does not permit relief from convictions that are
merely voidable for want of due process of law,” State v. Ritchie, 20 S.W.3d 624, 630 (Tenn. 2000).
Moreover, defects rendering the judgment void must appear “‘upon the face of the judgment or the
record of the proceedings upon which the judgment is rendered.’” Archer, 851 S.W.2d at 161
(quoting Galloway, 45 Tenn. (5 Cold.) at 336-37). In this case, the petitioner’s claim is based upon
evidence outside the record and thus is not a proper basis for habeas corpus relief. Finally, this Court
has specifically held that a challenge to the sufficiency of the evidence is not cognizable in a habeas
corpus proceeding. See Gant v. State, 507 S.W.2d 133, 136 (Tenn. Crim. App. 1973).

                                                   -3-
                  The petitioner also asserts that his judgments are void because he was sentenced in
absentia. According to the petitioner, he was present at trial and remained on bond after he was
convicted. While on bond awaiting his sentencing hearing, he apparently left the state and was
subsequently sentenced in absentia. Initially, the petitioner has waived this issue because he raises
it for the first time on appeal. See Black v. Blount, 938 S.W.2d 394, 403 (Tenn. 1996) (“Under
Tennessee law, issues raised for the first time on appeal are waived.”). Moreover, the judgment
forms attached to the petition for writ of habeas corpus give no indication that the petitioner was not
present during the sentencing hearing. Most important, assuming the veracity of the petitioner’s
claim that he was not present at sentencing, the record is devoid of any explanation for the
petitioner’s absence and, despite numerous filings in both the trial court and this court, the petitioner
has never offered one. A defendant may waive his constitutional right to be present at trial by
voluntarily leaving the jurisdiction after the trial has begun. See State v. Far, 51 S.W.3d 222, 226-28
(Tenn. Crim. App. 2001). In consequence, that the petitioner was sentenced in absentia would not
automatically render the judgment void.

                Accordingly, the judgment of the habeas corpus court is affirmed.


                                                        ___________________________________
                                                        JAMES CURWOOD WITT, JR., JUDGE




                                                  -4-